Judgment affirmed, with costs. A question under the Constitution of the United States was presented and necessarily passed upon. The appellant contended that the Erie County Tax Act, chapter 812 of the Laws of 1942, as amended by chapter 562 of the Laws of 1943, and by chapter 789 of the Laws of 1944, is in contravention of the Fourteenth Amendment of the Constitution of the United States. This court held that the act in question is not in contravention of the Fourteenth Amendment of the Constitution of the United States. No opinion.
Concur: LEHMAN, Ch. J., LOUGHRAN, LEWIS, CONWAY, DESMOND, THACHER and DYE, JJ.